- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA PARANAENSE DE ENERGIA - COPEL Corporate Taxpayers ID (CNPJ): 76.483.817/0001-20 PUBLICLY HELD COMPANY CVM Registration No. 1431 - 1 SUMMARY OF THE MINUTES OF THE NINETY-FIFTH EXTRAORDINARY BOARD OF DIRECTORS MEETING 1. PLACE: Rua Coronel Dulcídio nº 800, city of Curitiba, State of Paraná. 2. DATE AND TIME: December 15, 2010 at 2:00 p.m. 3. PRESIDING BOARD: Léo de Almeida Neves - Chairman; Raul Munhoz Neto  Executive Secretary. 4. AGENDA AND RESOLUTIONS: I. authorization for including items in other matters of interest of the Board of Directors and changing the order of the items of the agenda; II. definition of supplementary criteria for Copels holding of interest in other companies; III. notification on the understandings between the current State Governor and the Governor-Elect for the Companys process of transition, being hereby called a Board of Directors Meeting to be held on December 27, 2010, which will resolve on the election of Executive Officers taking office in January 2011 and on the authorization for calling an Extraordinary Shareholders Meeting to recompose the Board of Directors and Fiscal Council; IV. approval of the signing of Memorandum of Understanding for Copels participation in the Auction 04/2010, A-5 Modality, on December 17, 2010, in consortium with the companies Triunfo Participações S.A. and Alupar Investimentos S.A.; and V. approval, on an exceptional basis, the discount, for Cooperativas de Eletrificação Rural do Estado do Paraná (Cooperatives for the Generation and Distribution of Electric Power of the State of Paraná), of 10% in the TUSD (Distribution System Usage Tariff) component of the tariffs applied to the entities that operate as authorized, which will reflect in a total discount of 4.87%, until June 2012, corresponding to approximately R$600 thousand per year, under specific conditions, including the formalization of agreement, and in case the cooperatives understand that the discount may not be effective and sustainable they may present proposals for transfer of assets to Copel, upon financial compensation, whose amounts shall be based on well-founded studies . 5. ATTENTANCE : LÉO DE ALMEIDA NEVES  Chairman; RAUL MUNHOZ NETO  Executive Secretary; LAURITA COSTA ROSA; ROGÉRIO DE PAULA QUADROS; JORGE MICHEL LEPELTIER; LUIS ANTONIO RODRIGUES ELIAS; SYLVIO SEBASTIANI. The Minutes of the Ninety-Fifth Extraordinary Board of Directors Meeting were drawn up in the Companys Book no. 07 registered at the State of Paraná Trade Registry under no. 10/040141-4, on May 14, 2010. RAUL MUNHOZ NETO Executive Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 16, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
